NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0888-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

TASHIMER C. GILLAM,
a/k/a/ TASHMER GILLIAM,
TYSHIMER GILLAM,
TASIMER GILAM, TASHIMA
GILLIAM, TASHEMIR
GILLIAM, and TAZ D. GOON,

     Defendant-Appellant.
___________________________

                   Submitted January 31, 2022 – Decided February 10, 2022

                   Before Judges Rothstadt and Mayer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Cumberland County, Indictment No. 19-01-
                   0039.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Ruth E. Hunter, Designated Counsel, on the
                   brief).
            Jennifer    Webb-McRae,        Cumberland       County
            Prosecutor, attorney for respondent (Andre R. Araujo,
            Assistant Prosecutor, of counsel and on the brief).

PER CURIAM

      Defendant Tashimer C. Gillam appeals from a September 24, 2019

judgment of conviction after pleading guilty to charges of hindering and certain

persons not to have weapons. Defendant was sentenced to five years in prison

on the hindering charge consecutive to ten years with a five-year parole bar on

the certain persons charge. Defendant received 276 days of jail credits.

      On appeal, defendant challenges the sentence imposed, 1 arguing the

following points:

      POINT I

            THIS     COURT SHOULD    REMAND       FOR
            RESENTENCING BECAUSE THE TRIAL COURT
            DID NOT EXPLICITLY FIND THAT THE
            AGGREGATE SENTENCE WAS FAIR AS
            REQUIRED BY STATE v. TORRES, [246 N.J. 246
            (2021)].

      POINT II

            ADDITIONALLY,    THIS  COURT  SHOULD
            REMAND FOR RESENTENCING FOR THE COURT
            TO CONSIDER THE YOUTH MITIGATING
            FACTOR, "THE DEFENDANT WAS UNDER 26 AT

1
  With the consent of counsel, on June 7, 2021, we transferred this matter from
a sentencing oral argument calendar to a plenary calendar.
                                                                           A-0888-20
                                       2
             THE TIME OF THE COMMISSION OF THE
             OFFENSE."     N.J.S.A.   2C:44-l(b)(14). THE
             JUDGMENT OF CONVICTION SHOULD ALSO BE
             CORRECTED TO PROVIDE FOR AN ADDITIONAL
             70 DAYS OF JAIL CREDITS FROM OCTOBER 2,
             2018, TO OCTOBER 15, 2018, AND FROM JULY 19,
             2019, TO SEPTEMBER 13, 2019.

       We review a judge's sentencing decision for abuse of discretion. State v.

Jones, 232 N.J. 308, 318 (2018).         When reviewing "consecutive-versus-

concurrent sentencing," we "employ the general shock-the-conscience standard

for review of the exercise of sentencing discretion . . . ." State v. Torres, 246

N.J. 246, 272 (2021).

       While this appeal was pending, our Supreme Court issued its decision in

Torres. In Torres, the Court reiterated Yarbough 2 requires sentencing judges to

place on the record a statement of reasons for imposing consecutive sentences.

Torres, 246 N.J. at 264-66. The Court held sentencing judges must include "[a]n

explicit statement, explaining the overall fairness of a sentence imposed on a

defendant . . . . " Id. at 268 (citing State v. Miller, 108 N.J. 112, 122 (1987)).

       Here, defendant is not questioning the sentencing judge's assessment of

the Yarbough factors. Rather, defendant challenges the judge's omission of a

statement addressing the overall fairness of the consecutive sentences imposed.


2
    State v. Yarbough, 100 N.J. 627 (1985).
                                                                             A-0888-20
                                         3
Based on our review of the sentencing transcript, we agree that Torres requires

a remand to the sentencing judge to provide "[a]n explicit statement, explaining

the overall fairness" of the sentences imposed. Ibid.

      However, we reject defendant's request that we instruct the remand judge

to consider N.J.S.A. 2C:44-1(b)(14), a new mitigating factor for crimes

committed by person under the age of twenty-six. We are not remanding for

resentencing. Our remand is for the limited purpose of allowing the sentencing

judge to explicitly address the fairness of the consecutive sentences imposed.

      Since we are remanding to the sentencing court for an explicit statement

of the overall fairness of the consecutive sentences, defendant may raise the

issue of his entitlement to correction of the jail credits awarded during the

limited remand proceeding.

      Based on the foregoing, we remand the matter to the sentencing judge

limited to providing an explicit statement of the overall fairness in imposing

consecutive sentences and confirmation of the awarded jail credits.

      Remanded. We do not retain jurisdiction.




                                                                          A-0888-20
                                       4